Ernesto Eliazar
                                                                                      VelaAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 11, 2014

                                             No. 04-14-00076-CR

                                         THE STATE OF TEXAS,
                                               Appellant
                                                       v.
                                           Ernesto Eliazar VELA,
                                                  Appellee

                            From the County Court at Law, Kerr County, Texas
                                       Trial Court No. CR121162
                              Honorable Spencer W. Brown, Judge Presiding

                                                O R D E R
         On January 15, 2014, the trial court held a hearing on the defendant’s motion to suppress evidence,
and granted the defendant’s motion. On January 21, 2014, the State filed its notice of appeal and moved the
trial court to make findings of fact and conclusions of law on its order granting the defendant’s motion to
suppress evidence.
          On March 10, 2014, the State moved this court to abate this appeal because the trial court has not yet
filed its findings of fact and conclusions of law. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App.
2006) (requiring, upon request by the losing party, a trial court to make findings of fact and conclusions of law
regarding its ruling on a motion to suppress evidence). The appellate record does not contain a document
listing the trial court’s findings and conclusions, and the trial court did not expressly state any findings or
conclusions on the record at the hearing. See id. at 698.
        Therefore, we ABATE this appeal and ORDER the trial court to deliver to the trial court clerk within
TWENTY DAYS of the date of the date of this order its findings of fact and conclusions of law from the
hearing on Appellee’s motion to suppress. See TEX. R. APP. P. 44.4(b); Cullen, 195 S.W.3d at 698.
        We ORDER the trial court clerk to prepare, certify, and file in this court a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law within TEN DAYS of receiving the findings
and conclusions from the trial court. See TEX. R. APP. P. 34.5(c).
        All other appellate deadlines are SUSPENDED pending further order of this court.

                                                            _________________________________
                                                            Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 11th
day of March, 2014.


                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court